Case 2:18-cv-00390-RWS-RSP Document 108 Filed 09/06/19 Page 1 of 5 PageID #: 2476



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

   PELOTON INTERACTIVE, INC.,                      §
                                                   §
                  Plaintiff,                       §
                                                   §
   v.                                              §        Case No. 2:18-cv-00390-RWS-RSP
                                                   §
   FLYWHEEL SPORTS, INC.,                          §
                                                   §
                  Defendant.                       §

                                  REPORT AND RECOMMENDATION

             Before the Court is Defendant Flywheel Sports, Inc.’s (“Flywheel”) Motion to Dismiss

  Plaintiff’s Second Amended Complaint for Failure to State a Claim Pursuant to Federal Rule of

  Civil Procedure 12(b)(6) (“Motion to Dismiss”) (Dkt. No. 89). Within Peloton’s Second Amended

  Complaint, Peloton alleges that Flywheel infringed the claims of U.S. Patent Nos. 9,174,085

  (“’085 patent”), 9,233,276 (“’276 patent”), 9,861,855 (“’855 patent”) and 10,322,315 (“’315

  patent”). Flywheel argues within its Motion to Dismiss that the asserted claims are invalid under

  35 U.S.C. § 101 because they are directed to abstract ideas and because they do not include any

  additional limitations that transform them into patent-eligible inventions.

             After consideration, the Court recommends that Flywheel’s Motion to Dismiss be

  DENIED. At the very least, questions of fact remain as to whether the claimed invention is well-

  understood, routine, and conventional. Accordingly, dismissal is not appropriate.


        I.      APPLICABLE LAW

             Anyone who “invents or discovers any new and useful process, machine, manufacture, or

  composition of matter, or any new and useful improvement thereof” may obtain a patent. 35 U.S.C.

  § 101. Since patent protection does not extend to claims that monopolize the “building blocks of


                                                 1/5
Case 2:18-cv-00390-RWS-RSP Document 108 Filed 09/06/19 Page 2 of 5 PageID #: 2477



  human ingenuity,” claims directed to laws of nature, natural phenomena, and abstract ideas are not

  patent eligible. Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014). The Supreme Court

  therefore instructs courts to distinguish between claims that set forth patent ineligible subject

  matter and those that “integrate the building blocks into something more.” Id.

          The Federal Circuit provided a two-step framework for analyzing whether claims at issue

  claim patent-eligible subject matter. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed.

  Cir. 2016). Courts first determine whether the claims at issue are directed to a patent-ineligible

  concept. Id. (quoting Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v. Prometheus

  Labs., Inc., 566 U.S. 66, 77–78 (2012))). In doing so, the court must be wary not to over generalize

  the invention, as “all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural

  phenomena, or abstract ideas.” Alice, 573 U.S. at 217 (omission in original).

          If the claim is directed to an abstract idea at step one, courts move to the second step of the

  inquiry and consider the elements of each claim both individually and as an ordered combination

  to determine whether the additional elements transform the nature of the claim into a patent-

  eligible application. Id. (quoting Alice, 573 U.S. at 217–18 (quoting Mayo, 566 U.S. at 78)). A

  claimed invention is patent-eligible at step two when the claim limitations “involve more than

  performance of ‘well-understood, routine, [and] conventional activities previously known to the

  industry.’” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d

  1343, 1347–48 (Fed. Cir. 2014) (quoting Alice, 573 U.S. at 225).

          Patent eligibility is a question of law, based on underlying facts. SAP AMERICA, INC. v.

  INVESTPIC, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018). “[A]n inventive concept can be found in

  the non-conventional and non-generic arrangement of known, conventional pieces.” Bascom Glob.

  Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016). Whether the



                                                    2/5
Case 2:18-cv-00390-RWS-RSP Document 108 Filed 09/06/19 Page 3 of 5 PageID #: 2478



  claim elements or the claimed combination are well-understood, routine, and conventional is a

  question of fact. Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed.

  Cir. 2018).

            “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009). The patent specification is a source that is properly considered on a motion to

  dismiss. Aatrix, 882 F.3d at 1128. Specific improvements described in a patent specification, “to

  the extent they are captured in the claims, create a factual dispute regarding whether the invention

  describes well-understood, routine, and conventional activities.” Berkheimer v. HP Inc., 881 F.3d

  1360, 1369 (Fed. Cir. 2018).


      II.       ANALYSIS

            The Court concludes that fact questions remain as to whether the claimed inventions are

  well-understood, routine, and conventional. This is evident from the specifications of the asserted

  patents themselves and the Second Amended Complaint.

            For example, the ’085 patent states that “[e]xisting home and gym-based exercise systems

  and methods frequently lack key features that allow participants to compete with each other and

  that gamify exercise activities.” ’085 Patent at col.1 ll.22–25. The ’085 patent also states that the

  pre-existing cycling classes were “accessible only at specific times and locations” and that they

  were therefore “unavailable to many potential users, generally are very expensive, and often sell-

  out so that even users in a location convenient to the cycling studio cannot reserve a class.” Id. at

  col.1 ll.40–44. The ’085 patent then states that “the present invention addresses these problems,

  providing a stationary bike that incorporates multimedia inputs and outputs for live streaming or

  archived instructional content, socially networked audio and video chat, networked performance


                                                   3/5
Case 2:18-cv-00390-RWS-RSP Document 108 Filed 09/06/19 Page 4 of 5 PageID #: 2479



  metrics and competition capabilities, along with a range of gamification features.” Id. at col.1

  ll.44–50. This shows that, at the very least, a factual question remains as to whether the claimed

  invention as a whole is directed to well-understood, routine, and conventional activities.

         The Second Amended Complaint asserts that the patented inventions solve the same

  problems:

                 The invention of the Peloton Bike solved two major problems for
                 would-be exercisers. First, it removed a significant constraint of in-
                 studio cycling classes, which are offered only at fixed locations and
                 times, by allowing riders the flexibility to access cycling classes—
                 in their own home and on their own schedule. Second, it solved a
                 problem faced by previous at-home stationary bikes—rider
                 boredom due to lack of variety and engagement, by providing live
                 and on-demand classes with an improved and more efficient
                 graphical user interface that not only recreates but enhances the real-
                 time competition and community engagement that has made in-
                 studio classes so popular. To protect these and other innovations in
                 the Peloton Bike, Foley and Peloton applied for, and received, the
                 U.S. Patents at issue in this case.

  (Dkt. No. 64 at ¶ 3.)

         The Court is required to accept the factual allegations within the Second Amended

  Complaint and the factual allegations within any documents attached to the Second Amended

  Complaint as true. See Aatrix., 882 F.3d at 1128. Because of this requirement and because of the

  quoted language within the asserted patents and the Second Amended Complaint, the Court

  concludes that factual disputes remain as to whether the invention describes well-understood,

  routine, and conventional activities.

         A party’s failure to file written objections to the findings, conclusions, and

  recommendations contained in this report within 14 days bars that party from de novo review by

  the District Judge of those findings, conclusions, and recommendations and, except on grounds of

  plain error, from appellate review of unobjected-to factual findings and legal conclusions accepted



                                                  4/5
Case 2:18-cv-00390-RWS-RSP Document 108 Filed 09/06/19 Page 5 of 5 PageID #: 2480



  and adopted by the district court. Fed. R. Civ. P. 72(b)(2); see Douglass v. United Servs. Auto.

  Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). Any objection to this Report and

  Recommendation must be filed in ECF under the event “Objection to Report and

  Recommendations [cv, respoth]” or it may not be considered by the District Judge.
       SIGNED this 3rd day of January, 2012.
        SIGNED this 5th day of September, 2019.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               5/5
